Citation Nr: 0005796	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to a compensable evaluation for a fistula in 
ano.  

3.  Entitlement to a permanent and total disability 
evaluation for pension purposes.  

4.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions from the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran submitted a claim of service connection for post-
traumatic stress disorder (PTSD) in July 1999.  There is no 
indication that this issue has been adjudicated.  As this 
issue has been neither procedurally developed nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to a compensable evaluation for a 
fistula in ano, entitlement to a permanent and total 
disability evaluation for pension purposes, and entitlement 
to service connection for sinusitis are addressed in the 
remand portion of this decision.  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving RO 
consideration of such evidence.  38 C.F.R. § 20.1304(c) 
(1999).  






FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back condition when it issued an unappealed rating decision 
in May 1971 the RO denied, in pertinent part, the veteran's 
claim of service connection for a low back condition.  This 
decision became final.  

2.  The evidence submitted since the May 1971 rating decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative nor cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.  

3.  The claim for entitlement to service connection for a low 
back disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the final May 1971 determination 
wherein the RO denied entitlement to service connection for a 
low back condition is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).

2.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the May 1971 decision 
wherein the RO denied entitlement to service connection for a 
low back condition is reported in pertinent part below.

Service medical records show that the veteran denied a 
history of swollen or painful joints, arthritis or 
rheumatism, and any bone, joint, or other deformities on 
enlistment examination.  Examination of the spine was 
described as normal.  

In October 1968 the veteran was seen for an injury to his 
back sustained while playing basketball four days prior.  On 
examination, he reported slight pain in the left lower back.  
Examination revealed a spasm in the right lower back.  The 
impression was a muscle sprain.  

In January 1969 the veteran was seen for low back pain 
similar to the pain experienced three or four months earlier.  
Norflex was prescribed.  

In March 1969 the veteran was seen for a low back pain flare 
up when standing at attention.  He was not currently in any 
pain.  William exercises were continued.  

Examination in July 1969 documented the spine as being 
normal.  The veteran was noted as denying any significant or 
interval history since the last physical examination.  

In May 1971 the RO denied service connection for, in 
pertinent part, a low back condition.  This decision was not 
appealed.  

In February 1996 the veteran submitted a claim to reopen his 
low back disorder service connection claim.  

In April 1996 the RO received records pertaining to treatment 
at the Dixon Correctional Center.  These records consist 
primarily of progress notes from January 1988 to June 1992.  
The progress notes show treatment for complaints of diffuse 
arthritic joint pain in August 1991.  In January 1992 the 
veteran was seen for occasional aching in his joints, 
including the back.  

In April 1996 the RO received medical records from Dr. J.G. 
showing treatment of the veteran's back disorder from August 
1995 to January 1996.  On examination in August 1995 the 
veteran reported that his girlfriend struck a long hairpin in 
to the small of his back when he was 14 years old, causing 
transient paralysis.  He reported suffering a severe 
exacerbation of low back pain in 1968 while playing 
basketball.  

Examination revealed flattening of the lumbar lordosis and 
there was a palpable macular scar in the small of the back.  
The veteran stated that this was the location where his 
girlfriend struck the pin.  There was also florid para-lumbar 
spasm.  A computerized tomography (CT) of the lumbar spine 
revealed spinal stenosis at L3-4 and L4-5.  X-rays revealed 
mild degenerative changes of the lower lumbar spine.  

A follow-up note from September 1995 noted that the veteran 
was doing roofing work and was still having intermittent low 
back pain.  In November 1995 it was noted that he had been 
working at International Paper for one month performing 
repetitive upper extremity work and that he was working eight 
hours a day.  

Records from the VA Medical Center (VAMC) in Shreveport show 
a diagnosis of chronic low back pain in February 1996.  On 
follow-up in April 1996 the spine was noted as exhibiting 
some right L5 tenderness.  Range of motion was full in all 
directions.  The impression was questionable herniated 
nucleus pulposus at L3-4, L4-5.  

In August 1996 the veteran was seen at the Shreveport VAMC 
complaining of low back pain.  A history of a back injury in 
1968 was noted.  Examination revealed negative straight leg 
raises.  The diagnosis was mild lumbosacral spine 
degenerative joint disease.  
In September 1996 a VA examination was conducted.  The 
veteran again reported being stabbed by a hairpin when he was 
14 or 15 but having made a recovery.  He reported injuring 
his back while playing basketball and that it had been 
bothering him intermittently since that time.  Range of 
motion in the back was described as normal with reported pain 
in the right sacroiliac and right hip region.  

In an addendum to the examination, the VA examiner noted that 
there was no measurable limitation of motion in the lumbar 
spine.  The pertinent diagnosis was a musculoskeletal strain 
of the right sacroiliac.  

In October 1996 a VA examination was conducted.  The veteran 
reported a history of back pain with radiation down the right 
leg.  An x-ray report from May 1996 was documented as 
revealing spondylosis of the lumbosacral spine, most 
pronounced at the L4-5 level.  Examination of the spine 
showed some muscle spasticity particularly in the lumbosacral 
area.  Otherwise, the spine was noted as having good range of 
motion in the cervical, dorsal, and lumbar areas.  The 
diagnosis was spondylosis of the lumbosacral spine.  

In November 1996 the RO received a group of records that 
included, in pertinent part, a medical treatise generally 
discussing spondylosis, its symptoms, diagnosis, and 
treatment.  It noted that the cause of spondylosis can be 
excessive use, injury or simply the aging process.  

In May 1997 a local hearing was conducted.  The veteran 
testified to getting stabbed in the back with a hairpin prior 
to entering the service.  Tr., p. 2.  He reported being 
unable to move following the stabbing for about 30 seconds; 
however, he denied any residual problems following that  Tr., 
pp. 3-4.  

The veteran testified that while in service he injured his 
back while playing basketball, and that he experienced the 
symptoms of paralysis again for approximately 30 seconds.  
Tr., p. 6.  He reported feeling back pain once he was able to 
move again.  Tr., pp. 6-7.  He testified to having back pain 
on and off since that injury.  Tr., p. 8.  He indicated that 
his back disability was a continuous one that had started in 
service.  Tr., p. 12.  

VA records from July 1997 show treatment of chronic back 
pain,  The subjective portion of the examination noted a 
history of back problems since 1968.  It was noted that the 
veteran was noncooperative with the examination.  As a 
result, no specific assessment could be made as to the nature 
of his back disorder.  

On follow-up in August 1997 it was noted that a CT scan 
showed a slight herniation of L4-5.  The assessment was "Low 
Back Pain-herniation of L4-5."  

On follow-up in August 1997 it was noted that the veteran had 
injured his back in 1968 while playing basketball and that he 
had intermittent back pain since that time.  It was noted 
that the pain had become more constant in 1992, and that he 
had more recently been experiencing radiating symptoms into 
his right leg.  The impression was lumbar spondylosis with 
questionable right L4-5 radiculopathy.  It was noted that he 
was neurologically stable.  

In September 1997 a magnetic resonance imaging scan (MRI) of 
the lumbar spine was noted as revealing lumbar spondylosis.  

VA records indicate that the veteran was seen for lumbar 
spondylosis in February 1999.  

In October 1999 a hearing before the undersigned travel 
Member of the Board was conducted.  The veteran testified 
that his low back disability was chronic, he experienced pain 
on an almost daily basis, and that the pain radiated into his 
lower extremities.  Transcript, pp. 4-5.  He testified to 
having his current low back disability since injuring in the 
service in 1968 while playing basketball. Tr., pp. 6-7.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  
New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  



The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (1999).  


Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service.  Unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which are to be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
low back disorder.

Analysis

The veteran seeks to reopen his claim of service connection 
for a low back disorder which the RO denied in May 1971.  The 
RO declined to reopen this claim in May 1996.  When a claim 
is finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.


When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

Review of the RO's May 1996 findings shows, in essence, that 
it found no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder.  

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim in May 1971.  This evidence 
consists of various private and VA medical records, and 
statements of the veteran, including hearing testimony from 
May 1997 and October 1999.  

All of the above-mentioned evidence submitted subsequent to 
the last final disallowance was not previously in the record.  
Since there is no other such evidence in the record, such 
evidence is neither duplicative nor cumulative, and therefore 
constitutes new evidence.  

The above-mentioned medical evidence bears directly and 
substantially upon the specific issue being considered in 
this case because it discusses the history or origin of the 
veteran's low back injury.  It discusses how he reportedly 
sustained a stab wound to the low back at the age of 14 and 
later exacerbated his back while playing basketball.  

Such evidence is material because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability in terms of it possibly being 
the result of an in-service aggravation of a pre-existing 
injury.  Hodge, supra.  Such evidence is significant and must 
be considered in order to fairly decide the merits of the 
claim.  

The Board therefore finds that new and material evidence has 
been received since the May 1971 final determination, and the 
veteran's claim is therefore reopened.  


II.  Whether the claim for service 
connection for a low back disorder is 
well grounded.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a low back 
disorder must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran was treated for a back 
injury in service.  The record shows that he has a current 
low back disability.  However, he has not provided medical 
evidence of a nexus or link between his current low back 
injury and an in-service back injury.  There are no 
documented medical opinions or other competent evidence of 
record linking his current low back disability to a back or 
other disease or injury in service.  Id.  
In addition, there is no evidence that the veteran was 
diagnosed with any chronic disease in service or during an 
applicable presumption period.  The Board notes that the 
veteran has indicated that he has had continuous back pain 
since injuring his back while in the service; however, there 
is no medical evidence of a relationship between the 
veteran's current low back disability and his alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran has indicated that he was stabbed in his low back 
prior to entering the service, resulting in symptoms of 
temporary paralysis.  He stated that he re-experienced these 
symptoms of paralysis following his back injury in the 
service.  

On post-service examination, the veteran was noted as having 
a scar where he reportedly was stabbed with a hatpin.  
However, the Board notes that the veteran's enlistment 
examination documented the veteran's spine as being normal. 
No diagnosis of a pre-existing back or spinal disorder was 
documented on the enlistment examination.  The veteran has 
also indicated that he recovered from the stab wound and did 
not suffer residual symptoms from it, including back pain.  
See Transcript, pp. 3-4 (May 16, 1997). 

Therefore, the Board is of the opinion that the veteran has 
not presented clear and unmistakable evidence that he had a 
spinal injury or disease prior to entering the service.  
Regardless, the Board notes that there is no competent 
evidence linking the current low back disorder to any alleged 
aggravation in service.  

The Board also notes that there are multiple medical reports 
documenting a history of an in-service back injury with 
intermittent back difficulty since that time.  Such 
documentation does not constitute competent medical evidence 
of a nexus sufficient to well-ground the appellant's claim of 
service connection for a low back disorder.  These statements 
merely noted the appellant's medical history and were not 
enhanced by additional comment.  Evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  


The Board also notes that the veteran submitted a medical 
treatise discussing spondylosis.  This treatise generally 
discussed spondylosis, including its symptoms, diagnosis, and 
treatment.  Its conclusion that spondylosis can be caused by 
excessive use, injury, or the aging process is too general 
and inconclusive to provide a link between the veteran's low 
back disorder and service.  It's finding is a general one 
that lists several possible causes of spondylosis.  See 
Wallin v. West, 11 Vet. App. 509, 513 (1998); Sacks v. West, 
11 Vet. App. 314, 317 (1998).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current low back disorder is related to a disease 
or injury incurred during service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Because there is no competent evidence of a link between the 
current low back disorder and service, the Board finds that 
the veteran's claim of entitlement to service connection for 
a low back disorder must be denied as not well grounded.  



The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of a low back 
disorder is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disorder, the appeal is granted to this extent.

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a low back disorder, 
the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially finds that the veteran's claim of 
entitlement to a compensable rating for a fistula in ano is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his fistula in ano (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Specifically, the veteran indicated during the October 1999 
hearing before the undersigned travel Member of the Board 
that his fistula in ano had increased in severity.  
Transcript, p. 8 (October 19, 1999).  

Furthermore, the most recent VA examination was conducted in 
October 1996.  The duty to assist includes providing a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of a 
disability.  Peters v. Brown, 6 Vet. App.  540, 542 (1994); 
38 C.F.R. § 3.327 (1999).  

With respect to the claim of service connection for a sinus 
disability, the Board notes that the RO denied entitlement to 
a sinus problem in February 1999.  The veteran submitted a 
timely Notice of Disagreement (NOD) with respect to the 
denial of a sinus disability; however, there is no indication 
that the veteran was ever provided with a Statement of the 
Case (SOC) pertaining to the claim for a sinus disability.  




When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the veteran is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

With respect to the claim for a permanent and total 
disability evaluation for pension purposes, the most recent 
rating decision on file shows the veteran's disabilities for 
pension purposes (i.e., non-service connected disabilities) 
have been reported as a sinus problem (rated as 
noncompensable), and spondylosis of the lumbar spine (rated 
as 20 percent disabling).  

The evidence of record shows that the veteran has been 
diagnosed with other disabilities that have not been 
considered by the RO in its evaluation of the claimant's 
disabilities for pension purposes.  See Transcript (October 
19, 1999).  

The Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Abernathy v. Derwinski, 2 Vet. App. 391 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); and Talley v. Derwinski, 
2 Vet. App. 282 (1992).  

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  See also 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  





A reading of the holdings in the above-mentioned cases also 
supports VA's duty to ensure that the "average person" and 
"unemployability" tests are both applied pursuant to the 
pertinent regulations.  If the benefit may not be awarded 
under the "average person" or "unemployability test," a 
determination must then be made whether there is entitlement 
to nonservice-connected disability pension on an 
extraschedular basis.  38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.5, 4.17 (1999).  In 
the course of adjudicating the claim, VA must also determine 
whether any of the disabilities in question are the result of 
the veteran's willful misconduct.  38 U.S.C.A. § 1521; 
Abernathy v. Derwinski, 2 Vet. App. 391, 394 (1992).  

The Board also notes that the most recent VA examination was 
conducted in October 1996.  

The Court has held that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  

The Court has also held that each disability in a claim for 
pension benefits must be assigned a percentage rating, that 
the RO should discuss the diagnostic codes from the VA 
Schedule for Rating Disabilities used in denying a claim, and 
that a rating decision may not be based on an examination 
which was conducted before all relevant evidence was added.  
See Roberts, supra.

Accordingly, this case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims for pension benefits, and a 
compensable evaluation for a fistula in 
ano.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

3.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to 
service connection for a sinus 
disability.  If such action does not 
resolve the disagreement either by 
granting the benefit sought or through 
withdrawal of the notice of disagreement, 
such agency shall prepare a statement of 
the case.  A reasonable period of time 
for a response should be afforded.  

4.  Regarding the issue of entitlement to 
a compensable rating for a fistula in 
ano, the RO should schedule the veteran 
for a VA examination by an appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his fistula in ano.  


The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  The examiner should 
comment on the extent of loss, if any, of 
sphincter control or control of bowel 
movements resulting from the fistula in 
ano disability.  Any opinion(s) expressed 
as to the severity of the veteran's 
fistula in ano should be accompanied by a 
complete rationale.

5.  With respect to the claim for 
nonservice-connected pension benefits, 
the RO should request the veteran to 
identify all disabilities which render 
him unemployable.  

The RO should then review the record on 
appeal in its entirety and identify each 
ratable disability shown therein and 
schedule the appropriate VA examinations 
to assess the nature and severity of 
each, properly notifying the veteran of 
the consequences of failure to report for 
same.  VA orthopedic and gastrointestinal 
examinations should be scheduled 
regardless.  

Regarding the orthopedic examination, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion in degrees, 
and comment on the functional 
limitations, if any, caused by the 
veteran's disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1999).  It is requested that 
the examiner provide explicit responses 
to the following questions:

(a)  Does the low back disorder cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the back, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

All examiner(s) should review all 
evidence of record, including any newly 
submitted medical evidence, and then 
should furnish an opinion for the record 
as to the manifestations and severity of 
each identified disability, and the 
effect of the veteran's disability/ies on 
his ability to work.  The VA examiner(s) 
should state whether such disability/ies 
are susceptible to improvement through 
appropriate treatment.  

The examiner(s) should also provide an 
opinion as to whether any disorders found 
are causally or etiologically related to 
alcohol and/or drug abuse.  




In addition, the examiner(s) should offer 
an opinion as to how severe any 
impairment(s) impacted by drug and/or 
alcohol abuse would be if such substance 
abuse were not present.  If a psychiatric 
impairment(s) is found, the examiner 
should assign Global Assessment of 
Functioning (GAF) scores for the 
psychiatric impairment(s) including 
substance abuse and not including 
substance abuse.  If such a determination 
cannot be made, it should be so noted.  

Any opinion(s) expressed should be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

7.  The RO should evaluate all the 
veteran's disabilities, including those 
reported earlier which had not been 
previously rated, and assign a percentage 
evaluation for each.


8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a compensable rating for a fistula in 
ano, and the issue of entitlement to a 
permanent and total disability rating for 
pension purposes consistent with the 
criteria under 38 U.S.C.A. §§ 1402(a)(1), 
1521(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.16, 4.17, 4.25 
(1999).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



